      Case 3:19-cr-00263-KAD Document 100 Filed 10/14/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                         :

                     vs.                          : NO. 3:19-CR-263 (KAD)

 KEVIN MCCORMICK                                  : October 14, 2020


 ORDER REGARDING DEFENDANT’S COMPETENCY EVALUATION AND TREATMENT

       On October 21, 2019, defendant Kevin McCormick was arrested on a complaint charging him

with one count of attempting to provide material support and resources to a foreign terrorist

organization in violation of 18 U.S.C. § 2339B. On October 30, 2019, a Grand Jury returned an

indictment charging the same offense. ECF No. 15.

       On March 31, 2020, counsel for Mr. McCormick filed a Motion for Competency Hearing

asking that Mr. McCormick be evaluated by Dr. Hassan M. Minhas. ECF No. 76. The Court granted

the motion on April 1, 2020. ECF No. 78. This evaluation was performed at the Government’s

expense. Dr. Minhas conducted an evaluation and he issued his report on September 28, 2020.

       On October 14, 2020, the Court held a competency hearing pursuant to 18 U.S.C. § 4241(c).

The Court admitted Dr. Minhas’s evaluation report as a sealed exhibit. Based on the evaluation report

and the statements of counsel at the hearing, the Court made a finding that the defendant “is presently

suffering from a mental disease or defect rendering him mentally incompetent to the extent that he is

unable to understand the nature and consequences of the proceedings against him or to assist properly

in his defense.” 18 U.S.C. § 4241(d).

       IT IS HEREBY ORDERED, pursuant to 18 U.S.C. § 4241(d), that the defendant be committed

to the custody of the Attorney General to receive necessary and appropriate treatment for his mental

illness, and for the Bureau of Prisons to determine whether there is a substantial probability that in
      Case 3:19-cr-00263-KAD Document 100 Filed 10/14/20 Page 2 of 2




the foreseeable future the defendant will attain the capacity to permit the proceedings to go forward

for an initial period of time not to exceed four months, unless the defendant is restored to competency

at an earlier date.

        IT IS HEREBY ORDERED that to assist the Bureau of Prisons in this process, a copy of the

written report of Dr. Minhas be provided to the director of the facility in which the defendant will

receive treatment and evaluation.

        IT IS FURTHER ORDERED, upon application of defendant, through counsel, to preserve

and protect his rights to due process and self-incrimination, that: No statement, testimony, or other

evidence made or provided by defendant during or as a result of any court-ordered competency

evaluation or treatment, no testimony or report of any psychiatrist or other expert based on such

statement, testimony or evidence, and no other fruits of such statement, testimony or evidence shall

be admitted into evidence or otherwise used against defendant in any criminal proceeding except on

an issue respecting competency, or if the defendant raises his mental status as a defense, or if the

defendant offers testimony inconsistent with statements made in the course of the competency process.

        The Court recommends to the Bureau of Prisons that the defendant be designated to Federal

Medical Center Butner.

        It is so ordered.

        Dated at Bridgeport this 14th day of October, 2020.



                                            /s/ Kari A. Dooley_____
                                              Kari A. Dooley
                                              United States District Judge




                                                  2
